Siebecker, J.
The contention that the court erred in the admission of evidence to impeach the defendant cannot be sustained. The record shows that a foundation for the reception of such evidence was properly laid by showing that the witnesses based their conclusions upon their knowledge of defendant’s general reputation among those with whom he resided, and the form of inquiry was properly restricted to the inquiry whether, in view of defendant’s general reputation for truth and veracity, the witness would believe him under oath.
It is also claimed that the verdict is not supported by the evidence. This contention is met by the evidence of the plaintiff McCrory. He testifies that the services were rendered, as alleged, under an agreement with defendant to act as his attorneys in the action in circuit and supreme courts, that they were not fully paid, and that the charges were for services actually and necessarily rendered in the prosecution of the case to final judgment. It is not necessary to restate the various items of services so testified to to show that the amount awarded by tire jury did not exceed the amount of the *41balance claimed by the plaintiffs. The motion for a new trial, specifying that the verdict is contrary to the law and the evidence, does not raise the question of excessive damages. To raise this question the motion must specifically assign that ground. Howard v. Beldenville L. Co. 134 Wis. 644, 114 N. W. 1114. The trial eourt properly awarded judgment for the amount found by the jury.
By the Oowrt. — Judgment affirmed.
Kerwin, J., took no part.